            Case
            Case1:20-cv-03962-LJL
                 1:20-cv-03962-LJL Document
                                   Document100
                                            99 Filed
                                               Filed11/20/20
                                                     11/23/20 Page
                                                              Page11of
                                                                     of11


                                            Law Offices
                           P E A R S O N , S I M O N & W A R S H A W , LLP
                               800 LASALLE AVENUE, SUITE 2150                  11/23/2020
                              MINNEAPOLIS, MINNESOTA 55402
                                         (612) 389-0600
                                       FAX (612) 389-0610
                                        WWW.PSWLAW.COM


                                                                                 WRITER'S DIRECT CONTACT
                                                                                      (612) 389-0601
                                                                                 MWEINER@PSWLAW.COM


                                       November 20, 2020

VIA ECF                                                     The request to file under seal is DENIED
                                                            without prejudice for failure to comply with
Judge Lewis J. Liman, United States District Judge          Individual Practice Rule 2.G. Under that rule,
United States District Court                                proposed sealed documents must be filed on
Southern District of New York                               ECF along with the letter motion.
500 Pearl Street, Room 701                                  "Supporting papers must be separately filed
New York, NY 10007                                          electronically and may be filed under seal or
Re:        Culbertson et al. v. Deloitte Consulting LLP     redacted only to the extent necessary to
           Case No.:        1:20-cv-3962-LJL                safeguard information sought to be filed under
           Our File No.: 5612-00001                         seal." Id.

Dear Judge Liman:

       Pursuant to Your Honor’s Individual Practice Rule 2.G and the Standing Order for
Electronic Filing Under Seal in Civil and Miscellaneous Cases, 1:19-mc-00583-CM,
Plaintiffs seek an Order permitting the filing of a redacted version of the Opposition to
Motion to Dismiss which contains purportedly confidential information as set forth in
Defendant’s letter motion (Dkt. No. 87) and previously ordered by this Court (Dkt. No.
91).


                                                   Very truly yours,

                                                   PEARSON, SIMON & WARSHAW, LLP

                                                   /s/ Melissa S. Weiner

                                                   MELISSA S. WEINER

                                                   Counsel for Plaintiffs,
                                                   Member of the Executive Committee

msw
945329.1



                         LOS ANGELES       SAN FRANCISCO         MINNEAPOLIS
